El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
En el caso civil No. 4666 radicado en la Corte de Distrito de Mayagüez por Alejo Llull y Nebot, demandante, v. Balbina del Carmen Rodríguez y Pedro Perea Fajardo, demandados, sobre reconocimiento e inscripción de hipoteca, se expi-dió al Registrador ,de la Propiedad de .Aguadilla nn manda-miento que copiado a la letra dice así:

“Al Registrador de la Propiedad de Aguadilla.

“En el presente caso, con fecha seis del mes en curso, y a instan-cia del demandante, para asegurar la efectividad de la sentencia, el Hon. Juez especial de esta corte ha dictado la orden que dice:
“ ‘De acuerdo con lo solicitado, se decreta la prórroga de la ano-tación de hipoteca constante al folio 139, tomo 10 de Aguada, finca número 321, cuadruplicado, inscripción 11, en el Registro de la Pro-piedad de Aguadilla, teniendo vigor dicha prórroga hasta la decisión firme y ejecutoria de este pleito; y líbrese el oportuno mandamiento al registrador, a los efectos procedentes. Firmado: Salvador Mes-úre, juez especial de este distrito.’
“Y, cumpliendo lo dispuesto en la transcrita orden, expido a Yd. este mandamiento por duplicado, a fin de que se sirva Yd. practicar en el registro a su cargo la anotación que corresponda.
“Mayagüez, a 8 de junio de 1914.
“PASCASIO FAJARDO, Jr.,
“(Firmado) GeNaro Ai/hery, “Secretario.

“Subsecretario, Corte de Distrito.”

*374El registrador denegó la anotación ordenada por medio de nota qne transcribimos a continnación:
“Denegada la anotación de la prórroga a qne se refiere el prece-dente documento por no ser prorrogable, según'la ley sobre recursos contra las resoluciones de los registradores de la propiedad, apro-bada en primero de marzo de mil novecientos dos que lo estableció, el plazo de ciento veinte días fijado para las anotaciones preventivas en casos de denegación de inscripciones, anotaciones o cancelaciones, y no ser discrecional de los tribunales la facultad de prorrogar dicho término, no obstante lo dispuesto en la Sección “H” de la ley sobre efectividad de sentencias, aprobada en la misma fecha; y tomada anotación preventiva que ordena la ley por el término legal, a favor de Don Alejo Llull y Nebot, a los folios 175 y 231 vuelto del tomo 10 de Aguada, finca 321 quintuplicado y 508, anotaciones O y A respec-tivamente, con los defectos subsanables de no expresarse las circuns-tancias personales del demandante Sr. Llull y Nebot, ni de los deman-dados; habiéndose repetido la anotación preventiva por estar frac-cionada la finca sobre la que se tomó la anotación preventiva cuya prórroga se solicita. Aguadilla, junio 26 de 1914. El Registrador, Rafael Tirado Verrier.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por Alejo Llull y Nebot.
Para sostener el recurso ha presentado también el recu-rrente, además del mandamiento con lá nota de que dejamos hecho mérito, copia certificada de la demanda que originó el mencionado' juicio expedida por el Secretario de la Corte do Distrito de Mayagüez en Io. de julio del corriente añoj pero no podemos tomarla en consideración para la resolución del recurso por la razón de que, como lo revela su fecha, el regis-trador no la tuvo en cuenta al denegar la anotación solicitada.
No es pertinente al caso la cuestión legal planteada por el registrador de si el plazo de 120 días fijado por la Ley de Io de marzo de 1902 sobre recursos contra las resoluciones de los registradores de la propiedad, para las anotaciones pre-ventivas en casos de denegación de inscripciones, anotaciones o cancelaciones es o nó prorrogable, y sólo examinaremos *375como cuestión previa si, tratándose como se trata de nna orden judicial por la que el Juez de la Corte de Distrito de Maya-güez decretó la prórroga de la anotación de hipoteca de que se trata para asegurar la efectividad de la sentencia en juicio ante él pendiente, estaba facultado el Registrador de Agua-dilla para denegar la anotación de la prórroga a que se refiere el mandamiento transcrito.
La Ley para Asegurar la Efectividad de Sentencias, apro-bada en marzo Io. de 1902, cuyas secciones 3a. y 6a. fueron enmendadas por otra Ley de 12 de marzo de 1903, establece en su sección Ia.:
“Sección Ia. — Toda persona que demandare en juicio el cumpli-miento de una obligación podrá obtener una resolución del tribunal que conociere de la demanda, adoptando las medidas procedentes, según los casos, para asegurar la efectividad de la sentencia que baya de dictarse en el caso de prosperar la'acción ejercitada.”
Estatutos Revisados, 1902, p. 178.
La misma ley en su sección 2a. fija las reglas a que debe sujetarse el aseguramiento de la sentencia, y concluye así:
“ (h) En lo no previsto en las reglas precedentes, el tribunal dis-crecional y equitativamente adoptará las medidas procedentes para asegurar la efectividad de la sentencia.”
T la sección 3a. en la parte no enmendada prescribe lo si-guiente :
“Sección 3a. — Ningún aseguramiento de sentencia podrá decre-tarse sin la presentación de la correspondiente demanda y de la soli-citud de aseguramiento, con expresión de sus fundamentos de hecho y de derecho.”
La orden de aseguramiento de sentencia fué dictada en juicio pendiente ante la Corte de Distrito de Mayagüez para asegurar la efectividad de la sentencia que se dicte como resultado de dicho juicio, y según los preceptos transcritos el juez tenía jurisdicción para dictarla; y el registrador no *376puede denegarle su cumplimiento, pues la facultad que le reconoce el. artículo 18 de la Ley Hipotecaria para calificar todos los documentos expedidos por la autoridad judicial no se extiende a apreciar los fundamentos de las resoluciones judiciales o sea la justicia o injusticia intrínseca de las mis-mas, como ya dijimos al resolver en 3 de noviembre de 1911 el caso de Fernández v. El Registrador de la Propiedad, 17 D. P. R., 1061, doctrina ya consignada en resoluciones ante-riores y posteriores a la feolia indicada.
Si la orden de que se trata fué errónea no puede decidirlo el registrador, habiendo procedido como procedió el juez den-tro de los límites de su jurisdicción y en procedimiento ade-cuado.
Además, la misma ley para asegurar la efectividad de sen-tencias marca en su sección 14 el procedimiento que debe se-guirse para sustanciar todas las pretensiones que se dedu-jeren por cualquiera de las partes en el curso del juicio con relación al aseguramiento de sentencia, y la parte o partes interesadas podrán alegar su derecho ante la misma' corte que dictó la orden a que nos venimos refiriendo.
La parte recurrente advierte en su alegato que el recurso no se extiende a los defectos subsanables apuntados por el registrador en la nota recurrida, por la razón de que pueden ser remediados en cualquier tiempo.
Por los motivos expuestos es de revocarse la nota del Registrador de la Propiedad de Aguadilla en la parte en que ha sido recurrida y ordenarse a dicho registrador que veri-fique la anotación denegada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.